[Cite as Isreal v. Franklin Cty. Commrs., 2021-Ohio-3824.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Michael Isreal,
                                                       :
                 Requester-Appellant,                                   No. 20AP-51
                                                       :           (Ct. of Cl. No. 2019-548PQ)
v.
                                                       :           (REGULAR CALENDAR)
Franklin County Commissioners et al.,
                                                       :
                 Respondents-Appellees.
                                                       :




                                           D E C I S I O N

                                    Rendered on October 28, 2021


                 On brief: Michael Isreal, pro se. Argued: Michael Isreal.

                 On brief: [G. Gary Tyack], Prosecuting Attorney, and Nick A.
                 Soulas, Jr., for appellees. Argued: Thomas Ellis.


                             APPEAL from the Court of Claims of Ohio

BEATTY BLUNT, J.
        {¶ 1} Requester-appellant, Michael Isreal ("appellant"), acting pro se, appeals the
judgment of the Court of Claims of Ohio overruling appellant's objections to the special
master's report and recommendation and adopting the report and recommendation of the
special master granting the motion of respondents-appellees Franklin County
Commissioners, Kevin Boyce, Marilyn Brown, and John O'Grady ("appellees") to dismiss
appellant's complaint as being moot. Appellant has also filed a motion titled "Motion for
the Appeal Court Judges to Consider and Decide" ("Motion to Consider"), which we address
below. For the following reasons, we affirm the judgment of the Court of Claims.
No. 20AP-51                                                                               2

       {¶ 2} On April 24, 2019, appellant filed a complaint pursuant to R.C. 2743.75
against appellees, asserting he was denied access to public records in violation of R.C.
149.43(B). According to the complaint, on July 16, 2018, appellant was involved in an
elevator malfunction incident which resulted in appellant and other passengers in "elevator
No. 8" of the Franklin County Courthouse Complex becoming entrapped in the elevator car
for approximately three hours and allegedly causing injury to appellant's spine. Id. at 2.
Appellant's complaint seeks to enforce a public records request made on December 28,
2018 to appellees whereby appellant sought the following:
                    1. Provide the reported malfunctions and people being
                       trapped in elevator (8) in 2018.

                    2. Provide the dates and time the fire department was
                       called for elevator malfunctions of elevator (8) in
                       2018.

                    3. Provide the dates and times the maintenance
                       employees were called for elevator malfunctions in
                       elevator (8) in 2018.

                    4. Provide the dates and times maintenance employees
                       opened doors for trapped citizens in 2018.

                    5. Provide the maintenance records for elevator (8) in
                       2018.

Id. at 4-5; 8.
       {¶ 3} Pursuant to R.C. 2743.75(D)(2), a special master was assigned to the case.
(Dec. 17, 2019 Decision & Entry at 1.) The court, through the special master, immediately
referred the case to mediation pursuant to R.C. 2743.75(E)(1). Id. The mediation was
unsuccessful, and on August 20, 2019 appellees filed a motion to dismiss pursuant to Civ.R.
12(B)(6) in which they argued appellant's claim was moot. (Aug. 20, 2019 Mot. to Dismiss.)
       {¶ 4} On October 17, 2019, the special master issued his Report and
Recommendation ("R & R") that the court deny appellant's claim for production of records
as moot; the court deny the claim that the responsive records were provided untimely; and
court costs be assessed against appellant. (R & R at 5.) More specifically, the special master
found that all but two pages of documents responsive to appellant's initial requests were
timely provided; that the two pages produced during the pendency of the litigation were
No. 20AP-51                                                                             3

not initially provided due to an apparent ambiguity present in request number four; and
that even if there were no ambiguity present in request number four, any delay in producing
the two additional pages was a de minimus error in light of the fact that the bulk of the
responsive documents were timely provided. Id. at 4-5.
       {¶ 5} On November 19, 2019, with leave of court, appellant filed a document titled
"Memorandum Contra Motion To Special Master Jeffery W. Clark Report and
Recommendation filed on October 17, 2019," which the trial court construed to be
objections. (Dec. 17, 2019 Decision & Entry at 1-2; Nov. 19, 2019 Memo Contra/Objs.) On
November 21, 2019, appellant filed a document titled "Motion Supplement-Put In Order
Pro Se Requester Michael Isreal's November 19, 2019 Memorandum Contra Motion to
Special Master Jeffery W. Clark Report and Recommendation filed on October 17, 2019 To
Include The Attached Left-Out Exhibits."
       {¶ 6} Thereafter, on December 17, 2019, the trial court issued its decision and entry
overruling the objections, denying appellant's motion filed November 21, 2019 and
adopting the special master's R & R. (Dec. 17, 2019 Decision & Entry.) In overruling the
objections, the court first determined that four of the five requests submitted by appellant
to appellees were requests for information rather than specifically identified records that
would require production under the Ohio Public Records Act. Id. at 3. The court further
found appellant's attempt to supplement his November 19, 2019 objections with various
exhibits via his November 21, 2019 "motion supplement" was, in essence, impermissible.
Id. at 5. The trial court rendered judgment in favor of appellees and assessed costs against
appellant. Id. at 6.
       {¶ 7} Appellant now appeals from the trial court's judgment. Before we address
the merits of the appeal, however, we will address appellant's Motion to Consider. In his
motion, appellant asks this court to consider and decide four discrete issues in addition to
the pending appeal. All four of these issues appear to concern previous litigation in which
appellant has been involved in either the Franklin County Court of Common Pleas and/or
this court. With regard to the first issue, it appears appellant is asking us to consider—or
rather, reconsider—whether the trial court's entry of dismissal without prejudice that was
at issue in Isreal v. G-Core Automotive Corp., 10th Dist. No. 13AP-201, 2013-Ohio-4461, is
No. 20AP-51                                                                                            4

a final, appealable order.1 This court has already answered that question in our previous
decision, which speaks for itself, and we will not revisit the issue now.
        {¶ 8} Furthermore, we find that the remaining three issues presented by appellant
in his motion amount to abstract and/or hypothetical legal questions which would require
this court to render advisory opinions. "It is well-settled law that this court will not issue
advisory opinions." Youngstown State Univ. v. State Emp. Relations. Bd., 10th Dist. No.
15AP-755, 2016-Ohio-2649, ¶ 11, citing State ex rel. White v. Koch, 96 Ohio St.3d 395,
2002-Ohio-4848, ¶ 18, citing State ex rel. Baldzicki v. Cuyahoga Cty. Bd. of Elections, 90
Ohio St.3d 238, 242 (2000); Egan v. Natl. Distillers & Chem. Corp., 25 Ohio St.3d 176
(1986), syllabus. Therefore, we decline to consider (or reconsider) and decide the issues set
forth in appellant's motion.
        {¶ 9} Turning to the merits of appellant's appeal, we begin by noting that appellant
elected to proceed pro se both in bringing this action and on appeal. It is well-settled that
litigants who choose to proceed pro se "are presumed to have knowledge of the law and
legal procedures and are held to the same standard as litigants who are represented by
counsel." Rizzo-Lortz v. Erie Ins. Group., 10th Dist. No. 17AP-623, 2019-Ohio-2133, ¶ 18,
citing In re Application of Black Fork Wind Energy, LLC, 138 Ohio St.3d 43, 2013-Ohio-
5478, ¶ 22. "A litigant proceeding pro se can neither expect nor demand special treatment."
Id., citing Suon v. Mong, 10th Dist. No. 17AP-879, 2018-Ohio-4187, ¶ 26. "In civil cases,
the same rules, procedures and standards apply to one who appears pro se as apply to those
litigants who are represented by counsel." Fields v. Stange, 10th Dist. No. 03AP-48, 2004-
Ohio-1134, ¶ 7, citing State ex rel. Fuller v. Mengel, 100 Ohio St.3d 352, 2003-Ohio-6448,
¶ 10.
        {¶ 10} In the present case, we observe that appellant's brief is deficient in that it fails
to identify any assignments of error. Pursuant to App.R. 16(A)(3), an appellant's brief must
contain "[a] statement of the assignments of error presented for review, with reference to
the place in the record where each error is reflected." Assignments of error are particularly
important because appellate courts determine each appeal "on its merits on the
assignments of error set forth in the briefs under App.R. 16." App.R. 12(A)(1)(b). " 'This

1
  Although not entirely clear, we construe the first issue presented thus based on appellant's hand-written
note in the margin next to issue one referencing "p. 1-4," which pages constitute a copy of our decision in
Isreal, 2013-Ohio-4461.
No. 20AP-51                                                                                  5

court rules on assignments of error, not mere arguments.' " Huntington Natl. Bank v.
Burda, 10th Dist. No. 08AP-658, 2009-Ohio-1752, ¶ 21, quoting App.R. 12(A)(1)(b);
Williams v. Barrick, 10th Dist. No. 08AP-133, 2008-Ohio-4592, ¶ 28 (holding appellate
courts "rule on assignments of error only, and will not address mere arguments").
Consequently, without assignments of error, an appellate court has nothing to review. Luke
v. Roubanes, 10th Dist. No. 16AP-766, 2018-Ohio-1065, ¶ 16. Because appellant has failed
to set forth any assignments of error for this court's review, it is not necessary for this court
to address appellant's arguments in order to affirm the trial court's judgment. State v. Botts,
10th Dist. No. 12AP-822, 2013-Ohio-4051, ¶ 9. We proceed with our review of the trial
court's judgment accordingly.
       {¶ 11} As discussed above, appellant's action in the trial court was premised on a
dispute concerning a public records request, brought pursuant to R.C. 2743.75. Ohio's
Public Records Act provides that, upon request, a public office "shall make copies of the
requested public record available to the requester at cost and within a reasonable period of
time." R.C. 149.43(B)(1). Whether a public office has provided records within a "reasonable
period of time" depends upon all the pertinent facts and circumstances of the case. State
ex rel. Cordell v. Paden, 156 Ohio St.3d 394, 2019-Ohio-1216, ¶ 12, citing State ex rel.
Morgan v. Strickland, 121 Ohio St.3d 600, 2009-Ohio-1901, ¶ 10. The requester bears the
burden of demonstrating that a public office's response to a public records request was
unreasonably delayed. Id., citing State ex rel. Dispatch Printing Co. v. Johnson, 106 Ohio
St.3d 160, 2005-Ohio-4384, ¶ 44.
       {¶ 12} R.C. 2743.75 provides a statutory procedure as an alternative to a mandamus
action to resolve disputes over public records requests and states, in pertinent part:
              In order to provide for an expeditious and economical
              procedure that attempts to resolve disputes alleging a denial of
              access to public records in violation of division (B) of section
              149.43 of the Revised Code, except for a court that hears a
              mandamus action pursuant to that section, the court of claims
              shall be the sole and exclusive authority in this state that
              adjudicates or resolves complaints based on alleged violations
              of that section. The clerk of the court of claims shall designate
              one or more current employees or hire one or more individuals
              to serve as special masters to hear complaints brought under
              this section. All special masters shall have been engaged in the
              practice of law in this state for at least four years and be in good
No. 20AP-51                                                                                              6

                standing with the supreme court at the time of designation or
                hiring. The clerk may assign administrative and clerical work
                associated with complaints brought under this section to
                current employees or may hire such additional employees as
                may be necessary to perform such work.

R.C. 2743.75(A). Thus, the Court of Claims retains sole jurisdiction over claims for violation
of Ohio's Public Records Act brought specifically pursuant to R.C. 2743.75, and these claims
are initially administered by persons designated as special masters, as occurred in the
instant matter.
        {¶ 13} At the heart of this case is appellant's assertion that, in essence, the
documents provided by appellees in response to appellant's request on December 28, 2018
were not provided within a reasonable period of time as required by R.C. 149.43(B)(1) set
forth above. Indeed, he alleges in his complaint that he had to initiate "follow-up" inquiries
for his requests on February 22 27, 2019. (Compl. at 2, 4-6.) Yet, as the special master
pointed out and as the trial court found, the record shows the parties agree that appellees
provided appellant with 17 pages of documents responsive to the requests on February 8,
2019, well before any of appellant's follow-up inquiries. (Aug. 20, 2019 Mot. to Dismiss,
Alexander Aff. at ¶ 4, first 17 pages of attachments; Aug. 6, 2019 Mot. to Compel at 3.) The
record further reflects that during the pendency of the litigation in mediation,2 appellees
provided two additional pages of documents that appellant appeared to concede completed
the production of records responsive to his request. (Aug. 20, 2019 Mot. to Dismiss,
Alexander Aff. at ¶ 5, last two pages of attachments; Sept. 27, 2019 Reply at 2.)
        {¶ 14} Thus, other than the two pages of documents provided during the course of
mediation, all of the records appellant requested were provided within thirty business days
of the original request. We agree with the finding of the special master, as adopted by the
trial court, that "[w]hile 30 business days may stretch the outer limits of the 'reasonable
period of time' in which to produce copies of reasonably identified records, * * * under the
facts and circumstances in this case * * * [appellant] has not shown by clear and convincing
evidence that [appellees] violated the timeliness requirement of R.C. 149.43(B)(1) with


2
  The delay in production was apparently due to the ambiguity of Request No. 4 which, in the context of the
other four requests which all concerned elevator (8) specifically, was originally interpreted by the public
officer providing the records as referring only to elevator (8), when in fact appellant meant this request to
encompass records pertaining to all of the elevators, not just elevator (8).
No. 20AP-51                                                                                7

respect to these records." (Oct. 17, 2019 R & R at 4, citing State ex rel. Shaughnessy v.
Cleveland, 149 Ohio St.3d 612, 2016-Ohio-8447, ¶ 21-22.) We further agree that the
delayed production of the two pages discussed above "in response to an arguably
ambiguous request that was initially answered as to the elevator listed in the rest of
[appellant's] requests does not warrant the assessment of costs against respondent." Id. at
5.
       {¶ 15} In short, the trial court rightly agreed with the special master that appellant's
complaint should be dismissed on the grounds that it was moot. Under the facts and
circumstances of this case, appellant was provided the records he requested within a
reasonable period of time. Furthermore, he is not entitled to costs in this case. Accordingly,
the judgment of the Court of Claims of Ohio overruling the objections of appellant and
adopting the R & R of the special master is affirmed.
                                                                         Judgment affirmed.

                        DORRIAN, P.J., and MENTEL, J., concur.

                               ____________________